Motion Granted and Order filed September 18, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00789-CV
                                  ____________

  IN RE RH WHITE OAK, LLC, BRIAN HARDY, COLIN ZAK, ENTEX
        PARTNERS, LTD. AND ENTEX MANAGEMENT SERVICES,
                          L.L.C., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-81470

                                    ORDER

      On September 16, 2015, relators, RH White Oak, LLC, Brian Hardy, Colin
Zak, Entex Partners, Ltd., and Entex Management Services, L.L.C., filed a petition
for writ of mandamus in this court. Relators ask this court to order the Honorable
Kyle Carter, Judge of the 125th District Court, in Harris County, Texas, to set
aside his order dated August 10, 2015, entered in trial court number 2010-81470,
styled Lone Star Bank v. RH White Oak, et al. Relators claim respondent abused
his discretion by imposing sanctions against them.

      Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On September 16, 2015, relators asked this
court to stay proceedings in the trial court pending a decision on the petition for
writ of mandamus.

      It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relators will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relators’
motion and issue the following order:

      We ORDER all proceedings in trial court cause number 2010-81470, Lone
Star Bank v. RH White Oak, et al., STAYED until a final decision by this court on
relators’ petition for writ of mandamus, or until further order of this court.

      In addition, the court requests the real parties in interest, to file a response to
the petition for writ of mandamus on or before October 5, 2015. See Tex. R. App.
P. 52.4.

                                   PER CURIAM


Panel consists of Justices Busby, Donovan, and Wise.